                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
                                             WITNESS LIST

Case Number: MJ-20-08033-MTM                  Judge Code:            Date:


In the Matter of the Extradition of      Ali Yousif Ahmed Al-Nouri

     Plaintiff / Petitioner   X Defendant / Respondent

    Non-Jury Trial              Jury Trial       X Other Hearing: Extradition Hearing

                              Name                                   Sworn              Appeared
Haider Ala Hamoudi
